DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circumferential and longitudinal fibres; two or more layers of composite material, fibre orientation varying from layer to layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 48, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regard to claim 50, the claims are directed to a non-metallic rockbolt.  Claim 50 states the material may be metal, contradicting a nonmetallic rock bolt.  The metes and bounds of the claim cannot be ascertained.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 37-38, 47, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calandra, Jr. et al. (5,314,268).
	With regard to claim 37, Calandra discloses a non-metallic split type friction composite rockbolt (abstract) which includes: 
	a non-metallic collar (62) portion (col. 5, line 53 to col. 6, line 6); 
	a non-metallic tubular body (52) having a split or a slot therein (74); and a non-metallic neck (76) portion intermediate the collar portion and the tubular body, wherein rockbolt is made of one or more of a polymeric and a composite material (abstract), wherein the slot or split extends along at least a portion of the length of the body starting at one end of the body (fig. 2), referred to as a rockbolt tip and which, in use, will be a leading edge as the rockbolt is driven into a hole (col. 6, lines 7-19).
	With regard to claim 38, Calandra further discloses the slot or split ends close to the opposite end of the body where the collar is positioned by means of an intermediate neck portion (fig. 2; portion by 68).
	With regard to claim 47, Calandra further discloses a polymeric or composite material (abstract).
	With regard to claim 52, Calandra further discloses the neck portion intermediate the collar portion and the tubular body has one end zone of greater diameter than another end zone (tapering portion 76).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-40, 48-51, and 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calandra, Jr. et al. (5,314,268) in view of Venter (2015/0204192).
	With regard to claim 39-40 and 53-54, Calandra discloses the invention substantially as claimed however is silent regarding the tubular body has a combination of resinous medium with longitudinal and circumferential fibres, wherein the fibres of the tubular body have from 1 % to 59% by count circumferential fibres with a balance of the fibres being longitudinal fibres. 
	Venter discloses a rockbolt wherein the tubular body has a combination of resinous medium (paras 0015-0018) with longitudinal (para 0011) and circumferential fibres (para 0011; “radial”), wherein the fibres of the tubular body have from 1 % to 59% by count circumferential fibres with a balance of the fibres being longitudinal fibres (para 0011).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Calandra and utilize the longitudinal and circumferential fibres as taught by Venter in order to achieve the desired strength characteristics based on the design condition at hand and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With regard to claims 48-49, Calandra, as modified by Venter as discussed above, discloses the layers of fibres however fails to explicitly state the first layer of circumferential fibers, a second layer of 
	With regard to claims 50-51 Venter further discloses carbon fibres (para 0012) and polyester (abstract).
 	With regard to claim 55, Calandra further discloses the wall thickness of the neck portion varies along a length thereof thereby to provide strength in the rockbolt between the collar and the tubular body (figs. 5,7).

Claims 39 and 41-45  is/are rejected under 35 U.S.C. 103 as being unpatentable over Calandra, Jr. et al. (5,314,268) in view of Taenzer (2012/0301228).
	With regard to claims 39 and 41, Calandra discloses the invention substantially as claimed however is silent regarding the tubular body has a combination of resinous medium with longitudinal and circumferential fibres and wherein the tubular body is made of two or more layers of composite material, wherein one or more of the layers has longitudinal fibres and one or more further layers have circumferential fibres.
	Taenzer discloses a rockbolt (abstract) wherein the tubular body has a combination of resinous medium with longitudinal and circumferential fibres and wherein the tubular body is made of two or more layers of composite material, wherein one or more of the layers has longitudinal fibres and one or more further layers have circumferential fibres (para 0050).
In re Aller, 105 USPQ 233.
	With regard to claim 42, Calandra, as modified, discloses the invention substantially as claimed as well as the fibres angled, however fails to explicitly state the longitudinal fibres are continuous fibres in an 0-30 degree orientation relative to an longitudinal axis of the tubular body so as to accommodate high axial tensile and compressive loads along a length of the rockbolt. 
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to angle the fibres at any desired angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With regard to claim 43, Taenzer further discloses the circumferential fibres are continuous circumferential fibres (fig. 3).
	With regard to claim 44, Taenzer further discloses the fibre orientation along the length of the rockbolt varies from layer to layer (para 0050; alternating direction).
	WIrh regard to claim 45, Calandra further discloses the composition of the composite material (col. 7, lines 42-67) and wall thickness of the tubular body vary along the length (fig. 2).

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calandra, Jr. et al. (5,314,268) in view of Wright (6,296,429).
With regard to claim 46, Calandra discloses the invention substantially as claimed however is silent regarding a zone where the collar portion and the neck portion meet is frangible so that the collar portion can break off during blasting.
	Wright discloses a rockbolt wherein neck is frangible so that the collar portion can break off during blasting (col. 1, lines 5-57).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Calandra and utilize a frangible portion as taught by Wright in order to allow for sufficient hardening of grout material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
	
/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
12/30/2021